     Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 1 of 33   1



 1
                       IN THE UNITED STATES DISTRICT COURT
 2                         FOR THE DISTRICT OF MONTANA
                              GREAT FALLS DIVISION
 3
       UNITED STATES OF AMERICA,            )
 4                                          )
                         Plaintiff,         )
 5                                          )   Criminal Docket
            vs.                             )   No. CR 18-14-GF-BMM
 6                                          )
       STANLEY PATRICK WEBER,               )
 7                                          )
                       Defendant.           )
 8     ____________________________         )
 9
                    Partial Transcript of Trial with a Jury
10                       Testimony of Frederick Gayton
11

12                      Missouri River Federal Courthouse
                             125 Central Avenue West
13                            Great Falls, MT 59404
                         Wednesday, September 5th, 2018
14                            1:51 p.m. to 2:18 p.m.
15

16                      BEFORE THE HONORABLE BRIAN MORRIS
17                     UNITED STATES DISTRICT COURT JUDGE
18

19                          Yvette Heinze, RPR, CSR
                          United States Court Reporter
20                      Missouri River Federal Courthouse
                             125 Central Avenue West
21                            Great Falls, MT 59404
                         yvette_heinze@mtd.uscourts.gov
22                               (406) 454-7805
23                Proceedings recorded by machine shorthand
            Transcript produced by computer-assisted transcription
24

25
     Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 2 of 33          2



 1                                   APPEARANCES
 2    PRESENT ON BEHALF OF THE PLAINTIFF,
      THE UNITED STATE OF AMERICA:
 3
                         Jeff Starnes
 4                       Assistant U.S. Attorney
                         OFFICE OF THE U.S. ATTORNEY
 5                       119 1st Avenue North, Suite 300
                         Great Falls, Montana 59401
 6
                         Lori A. Harper Suek
 7                       Assistant U.S. Attorney
                         U.S. ATTORNEY'S OFFICE
 8                       2601 Second Avenue North, Suite 3200
                         Billings, MT 59101
 9

10    PRESENT ON BEHALF OF THE DEFENDANT:
11                       Harvey A. Steinberg
                         SPRINGER AND STEINBERG
12                       1600 Broadway, Suite 1200
                         Denver, CO 80202
13
                         Nicole L. Siefert
14                       RHOADES, SIEFERT & ERICKSON, P.L.L.C.
                         430 North Ryman, Second Floor
15                       Missoula, MT 59802
16                       Ryan T. Cox
                         SPRINGER AND STEINBERG
17                       1600 Broadway, Suite 1200
                         Denver, CO 80202
18

19                                     --o0o--
20
                                      I N D E X
21

22    WITNESSES CALLED BY THE PLAINTIFF                                PAGE
23      FREDERICK GAYTON
            DIRECT EXAMINATION BY MR. STARNES                             4
24          CROSS-EXAMINATION BY MR. STEINBERG                           16
            REDIRECT EXAMINATION BY MR. STARNES                          31
25
     Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 3 of 33    3
      FREDERICK GAYTON - DIRECT EXAMINATION BY MR. STARNES

 1                                  PROCEEDINGS
 2          (Open court.)
 3          (Defendant present.)
 4          (Jury present.)
 5          (Whereupon, during the above-entitled trial, testimony of
 6          Frederick Gayton proceeded as follows:)
 7                THE COURT: Mr. Starnes, please call your next
 8    witness.
 9                MR. STARNES: Thank you, Your Honor. The United
10    States calls Fred Gayton to the witness stand.
11

12                               FREDERICK GAYTON,
13    called for examination by counsel for the government, after
14    having been first duly sworn to testify the truth, the whole
15    truth, and nothing but the truth, testified as follows:
16                THE COURT: Good afternoon, sir.
17                THE WITNESS: Hello.
18                THE COURT: Would you please state your full name.
19                THE WITNESS: Frederick Gayton.
20                THE COURT: Would lean forward towards the mike, sir.
21          (Complying.)
22                THE COURT: Thank you, sir.
23                Go ahead, Mr. Starnes.
24                MR. STARNES: Thank you, Your Honor.
25    ///
     Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 4 of 33   4
      FREDERICK GAYTON - DIRECT EXAMINATION BY MR. STARNES

 1                               DIRECT EXAMINATION
 2    BY MR. STARNES:
 3    Q.    Good afternoon, sir. Where do you live?
 4    A.    Pine Ridge.
 5    Q.    Where is that?
 6    A.    South Dakota.
 7    Q.    Are you a member of a federally recognized tribe of
 8    Indians?
 9    A.    Yes.
10    Q.    Which one?
11    A.    Oglala Sioux.
12    Q.    Okay. How long have you lived on the Pine Ridge Indian
13    Reservation?
14    A.    Since, like, 2003.
15    Q.    Since 2003?
16    A.    Yeah. I was born there, but I moved.
17    Q.    Moved around and then you went back to the reservation?
18    A.    Yeah.
19    Q.    Okay. Where did you grow up?
20    A.    In Pierre.
21    Q.    Where is that?
22    A.    South Dakota.
23    Q.    Okay. When you were growing up in South Dakota, did you
24    encounter an individual that you know as a Dr. Stanley Weber?
25    A.    Oh, yeah. I was at Pine Ridge.
     Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 5 of 33    5
      FREDERICK GAYTON - DIRECT EXAMINATION BY MR. STARNES

 1    Q.    Was it at Pine Ridge?
 2    A.    Yeah.
 3    Q.    Do you know how old you were when you first encountered
 4    this individual?
 5    A.    11.
 6    Q.    11 years old?
 7    A.    Yeah.
 8    Q.    What year were you born?
 9    A.    '91.
10    Q.    What month?
11    A.    April.
12    Q.    April of 1991?
13    A.    Yeah.
14    Q.    Okay. So I want to talk to you about your interactions
15    with this individual. But before I do, do you see the
16    individual that you knew as Dr. Weber in the courtroom this
17    afternoon?
18    A.    Yes.
19    Q.    Will you please indicate where that individual is located
20    by pointing to that individual and describing an article of
21    clothing that individual is wearing?
22    A.    With blue tux --- or suit on.
23    Q.    Okay. Blue suit.
24                 MR. STARNES: Your Honor, the record will reflect
25    that the witness has identified the defendant as Dr. Weber.
     Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 6 of 33   6
      FREDERICK GAYTON - DIRECT EXAMINATION BY MR. STARNES

 1                THE COURT: The record will reflect.
 2    BY MR. STARNES:
 3    Q.    All right. When did you first meet Mr. Weber?
 4    A.    When I was 11.
 5    Q.    And how did you meet him?
 6    A.    Well, I went for a school physical.
 7    Q.    Where did you go?
 8    A.    The Pine Ridge Health Clinic.
 9    Q.    Pine Ridge Health Clinic.
10                And who did you see for that physical?
11    A.    Dr. Weber.
12    Q.    How many times do you think you had interactions with
13    Dr. Weber when you were at Pine Ridge?
14    A.    Maybe three or four times.
15    Q.    Okay. Did you ever have any sexual encounters with
16    Dr. Weber Pine Ridge?
17    A.    Yeah.
18    Q.    I want to talk to you about those. First of all, do you
19    know how many encounters you had with Dr. Weber?
20    A.    Just one.
21    Q.    One sexual encounter?
22    A.    Yeah.
23    Q.    Okay. Let's talk about that one. Where did that take
24    place?
25    A.    At his house.
     Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 7 of 33    7
      FREDERICK GAYTON - DIRECT EXAMINATION BY MR. STARNES

 1    Q.    Okay. And how did that occur?
 2    A.    He just asked me if I could come and help him clean up his
 3    basement --
 4    Q.    And where was -- sorry. Go ahead?
 5    A.    -- and box up some stuff.
 6    Q.    Where was his house?
 7    A.    On the hospital housing.
 8    Q.    Okay. Was it on the Pine Ridge Indian Reservation?
 9    A.    Yes.
10    Q.    How did you get to his house?
11    A.    I walked over there.
12    Q.    From where?
13    A.    From my house.
14    Q.    What happened when you arrived?
15    A.    I just went downstairs, and we -- I helped him clean up a
16    little bit, and that's about it.
17    Q.    Do you know how old you were when this happened?
18    A.    I was, like, maybe 13.
19    Q.    Was anybody else at Dr. Weber's house when you helped him
20    clean up that time?
21    A.    Uh-uh.
22    Q.    So what happens? You are there. You are cleaning up.
23    Tell us what happens.
24    A.    Yeah, he -- he just came -- came downstairs with a six
25    pack of beer, and I drank maybe three of them. I got a little,
     Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 8 of 33   8
      FREDERICK GAYTON - DIRECT EXAMINATION BY MR. STARNES

 1    you know, buzzed up. And he asked me to perform oral sex on
 2    him.
 3    Q.     Where was he when he asked you to do this?
 4    A.     In the basement.
 5    Q.     Again, anybody else around at that time?
 6    A.     Uh-uh.
 7    Q.     What happened when he asked you to perform oral sex?
 8    A.     I got scared. I was a little kid then, and I did it.
 9    Q.     Okay. When you talk about performing oral sex on
10    Dr. Weber, tell us specifically what happened.
11    A.     He just pulled his private part out and put it in front of
12    my mouth.
13    Q.     And what did you do?
14    A.     I put it in my mouth.
15    Q.     How long did this last?
16    A.     I don't know. I can't really recall.
17    Q.     Do you recall if Dr. Weber was aroused during this act?
18    A.     Yeah.
19    Q.     Do you know if he ejaculated during this act?
20    A.     Yeah.
21    Q.     How do you know that?
22    A.     Because it came out -- came onto me.
23    Q.     What happened when you were finished?
24    A.     He told me that was our secret, and he gave me some money,
25    and I left.
     Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 9 of 33    9
      FREDERICK GAYTON - DIRECT EXAMINATION BY MR. STARNES

 1    Q.    How much money did he give you?
 2    A.    $100.
 3    Q.    Did you ever tell anybody about that?
 4    A.    No, I didn't.
 5    Q.    When was the first time you told somebody about it?
 6    A.    Whenever I talked to the agent.
 7    Q.    So you spoke with a law enforcement investigator?
 8    A.    Yeah.
 9    Q.    Do you remember when that was?
10    A.    That was in, like, '17, I think. '16.
11    Q.    In 2017?
12    A.    Yeah.
13    Q.    Either 2016 or 2017?
14    A.    '17, yeah.
15    Q.    Okay. So I know we talked about this sexual encounter
16    that occurred in Dr. Weber's basement. Did you ever have any
17    other encounters with Dr. Weber that you felt were
18    inappropriate?
19    A.    Yes, I did.
20    Q.    Let's talk about some of those, Fred. Okay?
21    A.    Okay.
22    Q.    How many of those encounters did you have with Dr. Weber?
23    A.    Two of them.
24    Q.    Where did they take place?
25    A.    In his office at the hospital.
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 10 of 33   10
     FREDERICK GAYTON - DIRECT EXAMINATION BY MR. STARNES

 1   Q.   Do you remember how old you were the first time that
 2   happened?
 3   A.   Yeah, I was 11 years old.
 4   Q.   And take us through it. What happened when you were
 5   11 years old?
 6   A.   I just -- I got up, and I pulled my pants down, and he
 7   played with my -- my private parts.
 8   Q.   Okay. So let's take a step back for just a minute. What
 9   were you doing at the hospital in the first place?
10   A.   I went for a checkup and flu -- a flu shot.
11   Q.   You had the flu, and you had to go get a checkup?
12   A.   Yeah.
13   Q.   Was anybody with you when you went to the hospital?
14   A.   My mom.
15   Q.   Did your mom go with you into the hospital room?
16   A.   No, she didn't.
17   Q.   Who was in the hospital room with you?
18   A.   Just me and Weber.
19   Q.   And while you were there in the hospital room, how did the
20   physical go? How did the checkup go?
21   A.   Just the same thing. Told me to take my pants down.
22   Q.   Did he check any other parts of your body during this
23   visit?
24   A.   Yeah, my chest and -- I don't know, just see if I was
25   breathing okay.
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 11 of 33    11
     FREDERICK GAYTON - DIRECT EXAMINATION BY MR. STARNES

 1   Q.   Did he take your temperature and your blood pressure?
 2   A.   Yeah.
 3   Q.   You said there was a point in time where he asked you to
 4   take off your pants?
 5   A.   Just like, "Take them down."
 6   Q.   Where were you when he asked you to take your pants down?
 7   A.   I was sitting on the chair in his office.
 8   Q.   And what happened once he asked you to take your pants
 9   down?
10   A.   I got a little scared, but I did.
11   Q.   And what happened next?
12   A.   And he grabbed on, you know, my testicles first. Played
13   with them a little bit. And then he -- he grabbed my other
14   part there.
15   Q.   So when you say he played with your testicles, what do you
16   mean by that?
17   A.   Like, he just grabbed them and played around with them a
18   little bit.
19   Q.   Do you know how long that lasted?
20   A.   I can't really recall.
21   Q.   You said there was a point in time where he moved from
22   touching your testicle to -- I think you said he touched your
23   other part. Is that the word you used?
24   A.   Yeah.
25   Q.   What part are you talking about, Fred?
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 12 of 33   12
     FREDERICK GAYTON - DIRECT EXAMINATION BY MR. STARNES

 1   A.   My -- my peter.
 2   Q.   Your peter? Your penis?
 3   A.   Yeah.
 4   Q.   Okay. And how did he touch your penis?
 5   A.   He grabbed it, and he started playing with it.
 6   Q.   When you say he started playing with it, what specifically
 7   did he do?
 8   A.   Like started stroking it.
 9   Q.   Were you erect at this point?
10   A.   Yes.
11   Q.   Was he doing anything other than stroking your penis?
12   A.   That was about it. And he had his hand on his private
13   part.
14   Q.   Okay. Did he have his -- was he exposing himself at this
15   point?
16   A.   Uh-uh.
17   Q.   Did he still have all of his clothes on?
18   A.   Yes.
19   Q.   But you said he was touching himself?
20   A.   Yeah.
21   Q.   How was he touching himself?
22   A.   He just grabbed himself with his clothes still on, see him
23   rubbing -- rubbing himself up.
24   Q.   Do you know how long he stroked your penis?
25   A.   Not too long. Because, like I said, I was just a little
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 13 of 33   13
     FREDERICK GAYTON - DIRECT EXAMINATION BY MR. STARNES

 1   kid then.
 2   Q.   Did you ejaculate during that occasion?
 3   A.   Yes.
 4   Q.   Did that ever happen to you before?
 5   A.   Uh-uh.
 6   Q.   I think you said there was another encounter with
 7   Dr. Weber where you felt like something inappropriate happened?
 8   A.   The same thing.
 9   Q.   Same thing happened?
10   A.   Yeah.
11   Q.   When was this?
12   A.   Maybe when I was, like, 11 years old. Or I was 12 years
13   old at that time.
14   Q.   12 years old?
15   A.   Yeah.
16   Q.   So what happened when you were 12 years old?
17   A.   He was just -- did the same thing. Dropped my pants, and
18   he played with my peter.
19   Q.   Where were you when this additional incident occurred?
20   A.   In his office.
21   Q.   Same place, the IHS Hospital?
22   A.   Yes.
23   Q.   On Pine Ridge Indian Reservation?
24   A.   Yes.
25   Q.   Do you know what you were going to see him for on that
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 14 of 33   14
     FREDERICK GAYTON - DIRECT EXAMINATION BY MR. STARNES

 1   occasion?
 2   A.   I went -- that time I went for a physical.
 3   Q.   Physical for what?
 4   A.   For school.
 5   Q.   And who took you to the hospital?
 6   A.   My mom.
 7   Q.   Did she go with you into the room?
 8   A.   No, she didn't.
 9   Q.   Who was in the room with you during the physical?
10   A.   Just me and Weber.
11   Q.   Nobody else?
12   A.   Uh-uh.
13   Q.   And how did that school physical go?
14   A.   Just the same as last time.
15   Q.   Did he perform any medical checks on you?
16   A.   Same, yeah.
17   Q.   Took your temperature?
18   A.   Yeah.
19   Q.   And maybe your blood pressure or something like that?
20   A.   Yeah.
21   Q.   And you said the same as last time. And I hate to do this
22   to you, but if you could take us through the details of that
23   just so that we understand. So what exactly happened?
24   A.   I just -- just told me to stand up. Drop my pants.
25   Q.   And then what did he do?
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 15 of 33   15
     FREDERICK GAYTON - DIRECT EXAMINATION BY MR. STARNES

 1   A.   He started stroking my peter again.
 2   Q.   Okay. Was he doing anything with his other -- well, how
 3   many hands was he using to manipulate your penis?
 4   A.   Just one.
 5   Q.   Was he doing anything with his other hand?
 6   A.   Uh-uh.
 7   Q.   How long did he stroke your penis for?
 8   A.   Again, not too long.
 9   Q.   Did you ejaculate on that occasion?
10   A.   Yes.
11   Q.   How did you leave the hospital?
12   A.   I was, you know, a little -- a little frightened.
13   Q.   Did you tell your mom what happened to you?
14   A.   No, I didn't.
15   Q.   Why not?
16   A.   I was too scared.
17   Q.   Did you tell anybody else what happened?
18   A.   No, I didn't.
19   Q.   Why not?
20   A.   Because I didn't want nobody to know. I was a little
21   embarrassed.
22   Q.   Okay. Thank you, Fred. Stand by for just one moment.
23               MR. STARNES: May I have a moment, Your Honor?
24               THE COURT: You may.
25        (Off-the-record discussion between Mr. Starnes and
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 16 of 33     16
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1         Ms. Suek.)
 2    BY MR. STARNES:
 3    Q.   Fred, the final issue I have for you is I know that you
 4    said the first person you talked to was an investigator in
 5    2017.
 6    A.   Yeah.
 7    Q.   Why did you finally decide to tell the investigator about
 8    what happened to you?
 9    A.   Because he seemed like he already knew. He kept asking me
10    questions about it so --
11    Q.   Okay.
12    A.   -- I just came out with it.
13    Q.   Okay. Thank you, Fred. I have no further questions for
14    you, but stand by because the defense may?
15              THE COURT: Cross-examination, please.
16              MR. STEINBERG: Thank you, sir.
17                            CROSS-EXAMINATION
18    BY MR. STEINBERG:
19    Q.   Good afternoon, sir.
20    A.   Good afternoon.
21    Q.   I have just a couple questions, if I could. All right?
22    A.   Okay.
23    Q.   Let's begin with what you started with, and that was the
24    incident at the house. Okay?
25    A.   Okay.
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 17 of 33       17
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1    Q.     First off, did you go directly to his house, or did you go
 2    to the hospital?
 3    A.     I went to his house.
 4    Q.     You never went to the hospital first looking for him?
 5    A.     Uh-uh.
 6    Q.     Did you ask him when you were ever at the hospital if he
 7    needed some work done at his house?
 8    A.     No, he asked me.
 9    Q.     So at the hospital he asked you?
10    A.     Yeah.
11    Q.     So in relation to when you went to his house, when was the
12    conversation at the hospital?
13    A.     When -- one of the times I went in for a checkup.
14    Q.     What did he say?
15    A.     He just asked me if I wanted to earn some money. He
16    needed some help at his house.
17    Q.     And what did you say?
18    A.     So I said, "Yeah."
19    Q.     And did you guys set a time and date when you were going
20    to do this?
21    A.     Yeah.
22    Q.     When was it?
23    A.     Oh, I kind of forgotten a little bit. It was a long time
24    ago.
25    Q.     Were you supposed to go the next day?
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 18 of 33   18
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1    A.   That weekend.
 2    Q.   That weekend?
 3    A.   Yeah.
 4    Q.   Was there a time or --
 5    A.   He just told me come over whenever I was ready to come
 6    over.
 7    Q.   And how did you know where he lived?
 8    A.   He told me.
 9    Q.   The address?
10    A.   Yeah.
11    Q.   And you remembered the address?
12    A.   Yeah.
13    Q.   And how far was that from where you lived?
14    A.   Not too far.
15    Q.   And did you tell your mom that "Hey, I'm going to be able
16    to make some money"?
17    A.   No, I didn't.
18    Q.   And I assume that, unfortunately, you come from some
19    impoverished background; correct?
20    A.   Yeah.
21    Q.   Not a lot of money?
22    A.   Yeah.
23    Q.   And $100 is probably the most money you've ever seen?
24    A.   Yeah.
25    Q.   And it was a $100 bill?
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 19 of 33     19
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1    A.   $100 bill.
 2    Q.   And you split that; right?
 3    A.   No.
 4    Q.   You don't remember splitting it with your brother?
 5    A.   Uh-uh.
 6    Q.   Do you remember telling Agent Muller that you split that
 7    $100 with your brother?
 8    A.   If I did, you know, like I said, it was a long time ago.
 9    I only remember parts.
10    Q.   Sure. But you talked to Agent Muller in '17; correct?
11    A.   Yeah.
12    Q.   And do you remember telling him that you split that $100
13    with your brother, and your brother asked you where you got it,
14    and you said you stole it from your grandmother?
15    A.   That's right. That's correct.
16    Q.   Okay. So let's go over it. So now you do remember
17    telling Agent Muller that you split the $100 with your brother;
18    correct?
19    A.   Yeah. Now, yeah.
20    Q.   Is that what happened?
21    A.   Yeah, that's what happened?
22    Q.   How did you do that?
23    A.   I just gave him half of it.
24    Q.   Well, where did you get a $50 bill?
25    A.   I took it to the store and got some change, just like
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 20 of 33    20
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1    anybody else would.
 2    Q.   Was it not unusual? Because how old were you at this
 3    time?
 4    A.   I was 13.
 5    Q.   And so you walk into a store on the reservation with a
 6    $100 bill, and they don't ask, and no one says, "Where did you
 7    get this kind of money?"
 8    A.   No.
 9    Q.   And you got it, and then you gave half of it to your
10    brother?
11    A.   Yes.
12    Q.   50?
13    A.   Yeah.
14    Q.   And he didn't wonder where you got it?
15    A.   No.
16    Q.   And just said, "Thank you"?
17    A.   Well, like I said, when he asked, I told him I got it from
18    my grandma.
19    Q.   That you stole it from your grandmother, is that's what
20    you told him?
21    A.   Yeah.
22    Q.   But your grandmother didn't have $100 bill laying around,
23    did she?
24    A.   Well, she worked at school, so, yeah, she did.
25    Q.   Okay. Now, when you went to his house -- so I get this
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 21 of 33      21
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1    right -- that was after the other sexual encounters that you've
 2    described?
 3    A.     Yes.
 4    Q.     And how many of those were there?
 5    A.     Two of them.
 6    Q.     And were you frightened that when you went to his house
 7    that there would be some other sexual encounter?
 8    A.     No, because he seemed like a nice guy. Like, everybody
 9    said that's what they did. He gave them money.
10    Q.     Okay. And you wanted the money?
11    A.     Yeah.
12    Q.     And you didn't expect there to be any type of sexual
13    encounter?
14    A.     No, I didn't.
15    Q.     So have you told us everything that happened during those
16    first two examinations?
17    A.     Yes.
18    Q.     Anything that you left out at all?
19    A.     If I did, you know, I can't remember.
20    Q.     Let's see if I can help you. Did anybody take pictures of
21    you?
22    A.     Yeah. He had a little gray camera.
23    Q.     So let's talk about that. You told Officer Muller that
24    when you had these sexual encounters, he photographed them;
25    correct?
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 22 of 33     22
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1    A.   Just one time.
 2    Q.   And what did that photography include? Tell us.
 3    A.   He just took a picture of me.
 4    Q.   Of what?
 5    A.   My private part.
 6    Q.   And did he take any other pictures?
 7    A.   That was it.
 8    Q.   You sure you didn't tell Officer Muller that he took a
 9    picture of the front of you and then took a picture of the back
10    of you?
11    A.   If I did, like I said, I can't remember. It was a long
12    time ago.
13    Q.   I understand. But you talked to him in -- well, when was
14    it? January of '17?
15    A.   Something like that.
16    Q.   So about a year and a half ago, a little more than that;
17    right?
18    A.   Yeah.
19    Q.   And the pictures would have stood out in your mind;
20    correct?
21    A.   Yeah.
22    Q.   Because that would have been something strange; correct?
23    A.   Correct.
24    Q.   So now as you testify today, do you recall? Did you tell
25    Officer Muller that, in fact, he took pictures of the front of
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 23 of 33      23
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1    you and the back of you?
 2    A.     I don't know. I can't remember.
 3    Q.     Do you remember, independently of what you told Muller,
 4    did Dr. Weber take pictures of the front of you and the back of
 5    you?
 6    A.     He took a front -- a picture of the front of me.
 7    Q.     And what did the camera look like?
 8    A.     It looked just like a little gray -- a little gray camera.
 9    Q.     And were you erect or not?
10    A.     I just got done ejaculating at that time.
11    Q.     Okay. And how long after that point in time until your
12    mother walked in?
13    A.     She didn't walk in.
14    Q.     She never came into the room?
15    A.     Uh-uh.
16    Q.     So you left the room and saw her out?
17    A.     She was waiting outside.
18    Q.     And you don't remember telling Muller that she walked into
19    the room after the physical exam and you had an erection?
20    A.     That was the first time.
21    Q.     Okay. Well, so she did walk into the room; correct?
22    A.     Yeah.
23    Q.     All right. And the first time was when he took the
24    pictures; correct?
25    A.     No. The second time is when he took the picture.
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 24 of 33     24
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1    Q.   Okay. So the first time you saw him ever -- so I get this
 2    right -- you're telling us that he masturbated you?
 3    A.   Yeah.
 4    Q.   To the point of you having an orgasm?
 5    A.   Yes.
 6    Q.   And then your mother walks in?
 7    A.   Yes.
 8    Q.   And how long after you had that orgasm did she walk in?
 9    A.   I pulled up my pants, and I sat back down.
10    Q.   And then she immediately walked in?
11    A.   She came into the room.
12    Q.   He didn't go get her, did he?
13    A.   Uh-uh.
14    Q.   So she had been waiting, as I assume -- and you tell me if
15    I'm wrong -- right outside the room, to your knowledge?
16    A.   Yes.
17    Q.   And pure luck has it that she walks in seconds after you
18    pull your pants up?
19    A.   I was sitting down by the time she came in.
20    Q.   Okay. Still have the erection, though?
21    A.   Yeah. No. By that time I was -- I was done. I had my
22    pants up, and I sat down.
23    Q.   Do you remember telling Muller you had an erection, and
24    you were trying to hide it from your mom?
25    A.   I don't recall that.
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 25 of 33    25
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1    Q.   Okay. Where was Dr. Weber when she walked in? Do you
 2    remember?
 3    A.   He was sitting at his desk.
 4    Q.   Okay. So was this -- do you remember the old hospital and
 5    the new hospital?
 6    A.   This was in the new part -- or the old where he was at.
 7    Q.   So was it at the old -- there were two separate hospitals;
 8    correct?
 9    A.   Yeah.
10    Q.   So was this at the old hospital or the new hospital?
11    A.   The old part.
12    Q.   And what year was this?
13    A.   This is, like, 2003.
14    Q.   Okay. So you would have been about 12 years old; correct?
15    A.   I was going to be 12. I was only 11 at the time.
16    Q.   So it would have happened before April of 2003?
17    A.   Yeah.
18    Q.   How do you know?
19    A.   Because it was -- I don't know. I can't recall.
20    Q.   Yeah. I mean, you could have been older than 12; right?
21    A.   I was young.
22    Q.   Right. I know you were young, but you could have been
23    older than 12?
24    A.   I had to be about 12 years old.
25    Q.   Okay. Now, that happens. Your mother walks in. And does
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 26 of 33    26
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1    she have a discussion with the doctor?
 2    A.   No, she doesn't. She just asked me if I was ready to go.
 3    Q.   What did you say?
 4    A.   I said, "Yes."
 5    Q.   And I take it that Dr. Weber didn't say anything to you
 6    about "Don't tell anybody, don't do anything," because there
 7    was no time; correct?
 8    A.   Correct.
 9    Q.   So if I get this right, there's the sexual encounter
10    within -- if I say, "seconds," your mother walks in
11    unexpectedly. You didn't expect her to walk in; correct?
12    A.   Correct.
13    Q.   He didn't go get her; correct?
14    A.   Correct.
15    Q.   And then she takes you home?
16    A.   Uh-huh.
17    Q.   You have to answer out loud. I'm so sorry.
18    A.   Yes.
19    Q.   And then how much time elapses from the first encounter to
20    the second encounter you described?
21    A.   That second time is when I went in -- like, you know, I
22    can't remember. It was a long time ago.
23    Q.   Sure. I understand.
24                How much time from the last encounter until the house
25    incident?
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 27 of 33     27
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1    A.   Not too long after that.
 2    Q.   So was it after the second incident that he said to you,
 3    "Hey, do you want to come earn some money at my house?"
 4    A.   Yeah.
 5    Q.   So was your mother there in the room when he asked you
 6    that?
 7    A.   No.
 8    Q.   So it happened before the sexual act or after?
 9    A.   After.
10    Q.   Okay. Now, if I've got it right, your mother walks into
11    the room after the second?
12    A.   No. That was the first time.
13    Q.   Okay. So she doesn't walk in the room the second time?
14    A.   Uh-uh.
15    Q.   Is she there?
16    A.   She is there, but she's waiting.
17    Q.   Is she waiting right outside the room?
18    A.   She was waiting in the waiting area.
19    Q.   Okay. Do you know how many times you saw him total?
20    A.   No, I can't recall.
21    Q.   Was it more than the two times in the hospital? And I
22    wasn't very artful. So let me reask that.
23               How many times did you see him in the clinic, the
24    hospital, whatever it's called?
25    A.   I can't recall.
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 28 of 33     28
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1    Q.   Was it more than the two times that you talked about?
 2    A.   Yes.
 3    Q.   Could it have been more than five times?
 4    A.   Yes.
 5    Q.   And are you saying that of the more than five times --
 6    let's use seven. Is that a fair number?
 7    A.   Yeah.
 8    Q.   Of the seven times that you saw him, am I right that
 9    you're saying that only the first two occasions was there any
10    sexual contact?
11    A.   Yes.
12    Q.   And then the subsequent five time there wasn't?
13    A.   Yes.
14    Q.   But it was after the second contact that he proposed that
15    you come to his house. Is that what you told me?
16    A.   Yes.
17    Q.   And you went to his house shortly thereafter; correct?
18    A.   Yes.
19    Q.   And the oral sex that you described took place; correct?
20    A.   Yes.
21    Q.   But then you went and saw him at the hospital five more
22    times?
23    A.   Yes. And I never went back to his house after that.
24    Q.   Right. But you saw him five more times and nothing
25    happened?
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 29 of 33     29
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1    A.   Yeah.
 2    Q.   And the five times that you saw him, did you go by
 3    yourself?
 4    A.   No.
 5    Q.   Who went with you?
 6    A.   My mom.
 7    Q.   And did your mom always accompany you?
 8    A.   Not always.
 9    Q.   How else would you get there?
10    A.   Well, she took me there, yeah.
11    Q.   Okay. So she would always be with you?
12    A.   Yes.
13    Q.   And were you nervous or upset to see him?
14    A.   A little bit.
15    Q.   I mean, after the event that occurred in the home, I
16    assume that you were very nervous?
17    A.   Yes.
18    Q.   But yet you went five more times?
19    A.   I had to. He was my doctor.
20    Q.   Did you tell your mother that you didn't like him; you
21    didn't want to see him?
22    A.   No, I didn't.
23    Q.   Did you ever say, you know, "I don't want to go; I don't
24    feel like going; can we cancel"?
25    A.   No, I didn't.
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 30 of 33     30
     FREDERICK GAYTON - CROSS-EXAMINATION BY MR. STEINBERG

 1    Q.   Did you ever suggest to her that he just wasn't the kind
 2    of doctor you wanted?
 3    A.   No, I didn't.
 4    Q.   And in terms of you seeing him, did you have an ongoing
 5    medical situation that you had to see him for?
 6    A.   Yes.
 7    Q.   What was that?
 8    A.   I had, like, acne real bad.
 9    Q.   Okay. So you saw him. And did he give you any
10    prescriptions to deal with the acne?
11    A.   Yes.
12    Q.   And that's the only reason you saw him?
13    A.   Yes.
14    Q.   And the first time you went to see him was for a physical?
15    A.   Yes.
16    Q.   Did he have you turn your head?
17    A.   Yes.
18    Q.   And cough?
19    A.   Yes.
20    Q.   And is that when he had ahold of your testicles?
21    A.   Yes.
22    Q.   And did he do that on any other subsequent --
23    A.   Just the second time.
24    Q.   And did you ever play sports where you had to have a
25    physical?
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 31 of 33     31
     FREDERICK GAYTON - REDIRECT EXAMINATION BY MR. STARNES

 1    A.   Uh-uh.
 2              MR. STEINBERG: May I have just a moment, Judge?
 3              THE COURT: You may.
 4              MR. STEINBERG: Thank you, sir.
 5         (Off-the-record discussion among Mr. Steinberg, Mr. Cox,
 6         and Ms. Siefert.)
 7              MR. STEINBERG: Thank you very much, sir.
 8              THE COURT: Redirect?
 9              MR. STARNES: Thank you, Your Honor.
10                            REDIRECT EXAMINATION
11    BY MR. STARNES:
12    Q.   Fred, how are you feeling about testifying about these
13    things today?
14              MR. STEINBERG: Objection. Relevance, Judge.
15              THE COURT: Overruled.
16              THE WITNESS: I didn't want to be here.
17    BY MR. STARNES:
18    Q.   Okay. I want to ask you, going back to when you were
19    11 years old, when some of these things started happening to
20    you. Did you understand what was happening to you at the time?
21    A.   Not at the time.
22    Q.   What did you think was going on?
23    A.   I just thought maybe that was part of the routine.
24    Q.   When did you figure out that what happened to you wasn't
25    part of the routine?
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 32 of 33     32
     FREDERICK GAYTON - REDIRECT EXAMINATION BY MR. STARNES

 1    A.   Whenever I ejaculated.
 2    Q.   I know you testified that there are many details that you
 3    can't remember --
 4    A.   Uh-huh.
 5    Q.   -- about some of the things that happened to you. Why are
 6    you able to recall these events that occurred with Dr. Weber?
 7    A.   Because there's parts that weren't right.
 8              MR. STARNES: Thank you. No further questions, Your
 9    Honor.
10              THE COURT: Is the witness excused?
11              MR. STARNES: Yes, please.
12              THE COURT: You may step down. Thank you, sir.
13              THE WITNESS: Thank you.
14              (Whereupon the trial continued.)
15                                  --o0o--
16

17

18

19

20

21

22

23

24

25
 Case 4:18-cr-00014-BMM Document 141 Filed 01/04/19 Page 33 of 33     33
                    REPORTER'S CERTIFICATE

 1                         REPORTER'S CERTIFICATE
 2        I, Yvette Heinze, a Registered Professional
 3   Reporter and Certified Shorthand Reporter, certify that the
 4   foregoing transcript is a true and correct record of the
 5   proceedings given at the time and place hereinbefore mentioned;
 6   that the proceedings were reported by me in machine shorthand
 7   and thereafter reduced to typewriting using computer-assisted
 8   transcription; that after being reduced to typewriting, a
 9   certified copy of this transcript will be filed electronically
10   with the Court.
11        I further certify that I am not attorney for, nor employed
12   by, nor related to any of the parties or attorneys to this
13   action, nor financially interested in this action.
14        IN WITNESS WHEREOF, I have set my hand at Great Falls,
15   Montana, this 3rd day of January, 2019.
16

17                                     /s/ Y v e t t e H e i n z e
                                     _____________________________
18                                     Yvette Heinze
                                       United States Court Reporter
19

20

21

22

23

24

25
